—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered April 23, 1996, convicting him of murder in the second degree, assault in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that he was prejudiced by the admission into evidence of ammunition found in his home which matched that found at the crime scene (see, People v Goldring, 243 AD2d 578; People v Blair, 186 AD2d 665).
The defendant’s contention, made in his pro se brief, that he was denied the right to be present at a material stage of the trial, cannot be reviewed since he failed to make a sufficient record in this regard (see, People v Ruggiero, 251 AD2d 685; People v Roman, 217 AD2d 473). Ritter, J. P., Santucci, S. Miller and Goldstein, JJ., concur.